     Case 19-35102     Doc 67    Filed 04/09/20 Entered 04/10/20 07:20:24           Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                        )               BK No.:    19-35102
Mohammed Khan,                                )
                                              )               Chapter: 13
                                              )
                                                             Honorable Timothy Barnes
                                              )
                                              )
                 Debtor(s)                    )

                        ORDER DISALLOWING PROOF OF CLAIM NO. 4

        This matter coming to be heard on the Debtor's Motion to Disallow Proof of Claim No. 4, due
notice having been given, and the Court being fully advised in the premises;

IT IS HEREBY ORDERED:

1.     Proof of Claim No. 4 filed by Erum Pasha on January 3, 2020 is disallowed.

2.     The trustee shall make no further disbursements to Erum Pasha for Proof of Claim No. 4.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: April 09, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Ted A. Smith
 Smith Ortiz PC #6271456
 4309 W. Fullerton Ave.
 Chicago, IL 60639
 773-384-7400
 ted.smith@smithortiz.com
